 



EXHIBIT 10.139
RATIFICATION AGREEMENT AND RELEASE
     RATIFICATION AGREEMENT AND RELEASE, dated as of April 20, 2006 (this
“Agreement”), among LJH, LTD., a Texas limited partnership, with offices located
at 377 Neva Lane, Denison, Texas 75020 (together with its successors and
assigns, the “Lender”), AIRCRAFT INTERIOR DESIGN, INC., a Florida corporation
(“AID”), BRICE MANUFACTURING COMPANY, INC., a California corporation (“Brice”),
TIMCO AVIATION SERVICES, INC., a Delaware corporation (“Parent”), TIMCO ENGINE
CENTER, INC., a Delaware corporation (“Engine”), TIMCO ENGINEERED SYSTEMS, INC.,
a Delaware corporation (“Engineered Systems”), and TRIAD INTERNATIONAL
MAINTENANCE CORPORATION, a Delaware corporation (“TIMCO”; AID, Brice, Parent,
Engine, Engineered Systems and TIMCO each individually being referred to herein
as a “Borrower” and collectively as the “Borrowers”), AVIATION SALES
DISTRIBUTION SERVICES COMPANY, a Delaware corporation (“Distribution Services”),
AVIATION SALES LEASING COMPANY, a Delaware corporation (“Leasing”), AVIATION
SALES PROPERTY MANAGEMENT CORP., a Delaware corporation (“Property Management”),
AVS/CAI, INC., a Florida corporation (“AVS/CAI”), AVS/M-1, INC., a Delaware
corporation (“AVS/M-1”), AVS/M-2, INC., a Delaware corporation (“AVS/M-2”),
AVS/M-3, INC., an Arizona corporation (“AVS/M-3”), AVSRE, L.P., a Delaware
limited partnership (“AVSRE”), HYDROSCIENCE, INC., a Texas corporation
(“Hydroscience”), TMAS/ASI, INC., an Arkansas corporation (“TMAS/ASI”), and
WHITEHALL CORPORATION, a Delaware corporation (“Whitehall”; Distribution
Services, Leasing, Property Management, AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3,
AVSRE, Hydroscience, TMAS/ASI and Whitehall each being individually referred to
herein as a “Guarantor” and collectively as the “Guarantors”; the Borrowers and
the Guarantors each being individually referred to herein as a “Company” and
collectively as the “Company”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Amended and Restated Financing Agreement, dated as
of April 8, 2005, among Monroe Capital Advisors, LLC (“Monroe”) and the
Companies, Monroe made certain Term Loans (as defined in the Financing Agreement
referred to below) to the Borrowers (such Financing Agreement, as amended and in
effect on the date hereof, the “Financing Agreement”);
     WHEREAS, pursuant to the Assignment and Acceptance (the “Assignment and
Acceptance”) dated as of April 10, 2006, among Monroe, Fortress Credit
Opportunities I LP (“Fortress”) and Monroe Investments, Inc., as assignors
(collectively, the “Assignors”), and the Lender, as assignee, the Assignors have
sold, transferred and assigned to the Lender, and the Lender has purchased,
assumed and accepted from the Assignors, all of the Assignors’ rights, interests
and obligations in and under the Loan Documents (as defined in the Financing
Agreement) including all of the Term Loans;
     WHEREAS, pursuant to a Participation Agreement dated as of April 10, 2006
(as amended, the “Participation Agreement”) between Lender and Owl Creek Asset
Management L.P. (“OCAM”), OCAM, acting for the benefit and account of Owl Creek
I, L.P., Owl Creek II, L.P., Owl Creek Overseas Fund Ltd., Owl Creek Overseas
Fund II, Ltd. (collectively, the “Owl





--------------------------------------------------------------------------------



 



Creek Investors”) purchased a 19.48% participation in the Financing Agreement on
the terms and conditions stated therein;
     WHEREAS, Lender has, with the consent of OCAM, agreed to amend the terms of
the Financing Agreement to, among other things, decrease the interest rate and
fees payable thereunder and to waive certain existing events of default for the
benefit of the Company and to advance to the Company additional working capital
in the amount of $6.0 million pursuant to a Second Amendment to Amended and
Restated Financing Agreement dated April 20, 2006 between Lender and the Company
(the “Second Amendment to Financing Agreement”) and a related Intercreditor and
Subordination Agreement dated as of April 20, 2006, between Lender and CIT
Group/Business Credit, Inc. (“CIT”), as a consequence of which CIT has agreed to
amend the terms of the Company’s indebtedness to CIT pursuant to an Amendment
No. 4 to Financing Agreement between CIT as Agent and sole lender and the
Company (as so amended, the “CIT Financing Agreement”) to resolve certain
existing events of default and to increase the amount of funding available under
that facility; and
     WHEREAS, Lender and the Owl Creek Investors have recently engaged in
discussions with the Parent regarding a proposed Agreement and Plan of Merger
(the “Merger Agreement”) pursuant to which a newly organized corporation owned
by Lender and the Owl Creek Investors was to merge with and into Parent with the
stockholders of Parent (other than Lender and Owl Creek) receiving cash for
their shares of common stock of the Parent (the “Merger”); and
     WHEREAS, the Lender and the Owl Creek Investors have advised the Parent
that they have decided to suspend the negotiations of the Merger Agreement and
their consideration of the Merger at this time, with the understanding among the
parties that such discussions will not resume unless and until the Parent, the
Lender and/or the Owl Creek Investors agree to the resumption of such
negotiations.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     
SECTION 1.
  Defined Terms. Capitalized terms used herein and defined in the Financing
Agreement or in this Agreement shall have the meanings given to such terms in
the Financing Agreement or in this Agreement, as applicable.
 
   
SECTION 2.
  Ratification of Obligations Under the Loan Documents. Each of the Companies
hereby (a) acknowledges and agrees that, immediately prior to the effective date
of the Second Amendment to Financing Agreement (the “Amendment Effective Date”),
(i) the outstanding principal amount of the Term Loan A-1 is $8,190,294.32,
(ii) the outstanding principal amount of the Term Loan A-2 is $7,166,489.67, and
(iii) the outstanding principal amount of the Term Loan B is $2,956,471.09;
(c) the aggregate outstanding default interest on the Term Loans is $319,466.38;
and (d) acknowledges and agrees that upon the occurrence of the Amendment
Effective Date, the Lender is the sole “Lender” under the Financing Agreement
and the other Loan Documents in all respects and for all purposes, and

2



--------------------------------------------------------------------------------



 



     
 
  the Obligations shall be due and payable to the Lender as provided in the Loan
Documents without any offset, deduction, defense, recoupment or counterclaim.
 
   
2.1
  Ratification of Liens Under the Loan Documents. Each Company hereby
(a) acknowledges, confirms, ratifies and reaffirms all of the security interests
and liens created under the Loan Documents in effect on the date hereof to which
it is a party; (b) represents and warrants and covenants and agrees that all of
such security interests and liens constitute valid, enforceable, perfected,
security interests and liens in and to the Collateral in favor of the Lender
with the priority required by the Loan Documents, and (c) authorizes the Lender
to create (or cause to be created) and file (or cause to be filed) or record (or
cause to be recorded), in each case at such Company’s sole cost and expense, any
and all UCC-3 amendments, UCC-3 assignments, and UCC-1 financing statements in
any jurisdiction to further perfect, protect and preserve the security interests
and liens created under the Collateral Documents in favor of the Lender.
 
   
2.2
  Reaffirmation of Obligations. Each Company hereby ratifies and reaffirms all
of its obligations under the Loan Documents and agrees that each of the Loan
Documents to which it is a party is and shall be enforceable against such
Company by the Lender in accordance with its terms.
 
   
2.3
  No Set-Off, Etc. Each Company hereby acknowledges and agrees that there is no
basis nor set of facts on which any amount (or any portion thereof) owed by such
Company under any Loan Document could be reduced, offset, waived, or forgiven,
by rescission or otherwise; nor is there any claim, counterclaim, offset,
recoupment, or defense (or other right, remedy, or basis having a similar
effect) available to such Company with regard thereto; nor is there any basis on
which the terms and conditions of any of the Obligations could be claimed to be
other than as stated on the written instruments which evidence such Obligations.
 
   
2.4
  Release of Claims by the Companies Relative to Term Loan C Funding. Each
Company, by executing this Agreement, hereby acknowledges and agrees that none
of the Companies has any offsets, defenses, claims, recoupments, causes of
action (whether in tort, contract or otherwise) or counterclaims against the
Lender or, with respect to the Participation Agreement, OCAM or the Owl Creek
Investors, or any of their respective officers, directors, employees, attorneys,
representatives, parents, affiliates, predecessors, successors, or assigns (all
such Persons being referred to herein as the “Lender Released Parties”) with
respect to the Obligations or the Loan Documents, and that if such Company now
has, or ever did have, any offsets, defenses, claims, recoupments, causes of
action (whether in tort, contract or otherwise) or counterclaims against the
Lender Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement which directly or indirectly arise from or relate to the
Obligations or any of the Loan Documents (collectively, “Lender Claims”), all
such Lender Claims are hereby irrevocably and unconditionally WAIVED, and each
Company hereby irrevocably and unconditionally RELEASES the Lender Released
Parties

3



--------------------------------------------------------------------------------



 



     
 
  and assigns from all such Lender Claims and any liability therefor. Each
Company covenants that it will not sue any Lender Released Party with respect to
any of the Lender Claims released hereunder. Notwithstanding the foregoing,
nothing contained in this Section 2.4 shall release any of the Companies from
their rights of contribution among each other pursuant to Section 12.4 of the
Financing Agreement.
 
   
2.5
  General Release of Claims by the Companies of the LJH Released Parties. Each
Company hereby releases, relinquishes, acquits, waives and forever discharges
the Lender, and each of Lender’s officers, directors, employees, attorneys,
representatives (including John R. Cawthron in his capacity as a representative
of Lender), affiliates (which for this purpose shall not include OCAM or the Owl
Creek Investors), predecessors, successors, or assigns (all such Persons being
referred to herein as the “LJH Released Parties”) from any and all claims,
counterclaims, rights, demands, actions, suits, requests, proceedings,
liabilities or causes of action whether known or unknown at the time of this
Agreement, that any of the Companies may have, directly or indirectly (including
pursuant to any class action), that arise out of or relate in any way to (a) the
Obligations, (b) the Loan Documents, (c) the CIT Financing Agreement, (d) the
Participation Agreement, (e) the proposed Merger Agreement or Merger (together,
the “Transaction Agreements”) or any actions of the LJH Released Parties in
connection therewith, (f) Lender’s prior loans to the Company, or any action of
Lender, or by any LJH Released Party on behalf of Lender, in its capacity as a
lender to the Company, with respect to such prior loans, or (g) Lender’s status
as a stockholder of the Company, or arising out of any action by Lender or by
any LJH Released Party on behalf of the Lender, in its capacity as a stockholder
of the Company (including without limitation claims for negligence, gross
negligence, fraud, negligent misrepresentation, breach of the duty of care,
breach of the duty of loyalty, breaches of the duties of candor, good faith or
fair dealing, or breaches of any other fiduciary duty) arising prior to the date
of this Agreement (collectively, “Company Released Claims”). Each Company
agrees, for itself and on behalf of its affiliates that it will never initiate,
commence, institute, prosecute or otherwise participate in, either directly or
indirectly, representatively (such as in a class action) or in any other
capacity, any action of any description whatsoever, including both known and
unknown claims, against any LJH Released Parties that seeks damages or other
relief arising out of or relating to the Company Released Claims.
Notwithstanding the foregoing, nothing contained in this Section 2.5 shall
release (i) any of the Companies from their rights of contribution among each
other pursuant to Section 12.4 of the Financing Agreement or (ii) any right or
claim of the Companies arising under or pursuant to any written contract or
written agreement between any Company and any LJH Released Party related to
matters other than the matters that are the subject of the Company Released
Claims that are expressly released hereunder, or (iii) claims for
indemnification by any LJH Released Party who is serving or has served as an
officer or director of one or more of the Companies under the laws of the
jurisdiction of organization and/or the Certificate (or Articles) of
Incorporation or By-Laws of any of the Companies. Each of the LJH Released
Parties, other than

4



--------------------------------------------------------------------------------



 



     
 
  Lender, is an express third party beneficiary of the terms and conditions of
this Section 2.5.
 
   
2.6
  General Release of Claims by Lender of the Company Released Parties. Lender
hereby releases, relinquishes, acquits, waives and forever discharges the
Company and each of the Company’s officers, directors, employees, attorneys,
representatives, affiliates, predecessors, successors, or assigns (all such
Persons being referred to herein as the “Company Released Parties”) from any and
all claims, counterclaims, rights, demands, actions, suits, requests,
proceedings, liabilities or causes of action whether known or unknown at the
time of this Agreement, that Lender or any of its affiliates may have, directly
or indirectly (including pursuant to any class action), that arise out of or
relate in any way to: (A) the proposed Merger Agreement or Merger or any actions
of the Company Released Parties in connection therewith, (B) claims arising by
reason of Lender’s prior loans to the Company, or any action of any Company
Released Party on behalf of Company with respect to such prior loans, or (C) the
Lender’s status as a stockholder of the Company, including: (x) claims arising
from Lender’s purchase, acquisition or ownership of shares of Company Common
Stock prior to the date of this Agreement (including without limitation, to the
extent relevant or applicable, claims that may arise out of: (i) any purchase of
the senior subordinated convertible PIK notes due 2006 of the Company, (ii) any
tender of senior subordinated convertible PIK notes due 2006 to the Company in
the Company’s January 2005 and August 2005 tender offers in exchange for shares
of the Company’s Common Stock, and/or (iii) any purchase of shares of Common
Stock in the Company’s rights offering that closed on November 22, 2005) and
(y) claims arising solely by reason of Lender’s status as a stockholder of the
Company (including without limitation claims for negligence, gross negligence,
fraud, negligent misrepresentation, breach of the duty of care, breach of the
duty of loyalty, breaches of the duties of candor, good faith or fair dealing,
or breaches of any other fiduciary duty) arising prior to the date of this
Agreement (the “LJH Released Claims”). Lender agrees, for itself and on behalf
of its affiliates, that it will never initiate, commence, institute, prosecute
or otherwise participate in, either directly or indirectly, representatively
(such as in a class action) or in any other capacity, any action of any
description whatsoever, including both known and unknown claims, against a
Company Released Party that seeks damages or other relief arising out of or
relating to an LJH Released Claim. Notwithstanding the foregoing, nothing
contained in this Section 2.6 shall release: (A) any claims arising under this
Agreement or under the Loan Documents, (B) any rights or claims arising under
any written contract or written agreement between Lender, one or more of its
affiliates, and any of the Companies other than matters that are the subject of
the LJH Released Claims that are expressly released hereunder, or (C) Lender’s
rights under the LJH Warrant (as that document is described in the Parent’s
filings with the U.S. Securities and Exchange Commission). Each of the Company
Released Parties, other than the Companies party to this Agreement, is an
express third party beneficiary of the terms and conditions of this Section 2.6.

5



--------------------------------------------------------------------------------



 



     
2.7
  Further Assurances. Each Company shall execute and deliver to the Lender all
additional documents, instruments, and agreements that the Lender may require in
order to create, perfect or establish the priority of any Liens created under
the Collateral Documents and the Collateral granted therein and to otherwise
give effect to the terms and conditions of this Agreement and the Assignment and
Acceptance.

6



--------------------------------------------------------------------------------



 



     
SECTION 3.
  Miscellaneous.  

3.1
  Costs and Expenses. The Companies shall pay on demand all costs and expenses
of the Lender and OCAM, including without limitation, reasonable attorneys’
fees, incurred by the Lender and OCAM in connection with this Agreement, the
Assignment and Acceptance, the Second Amendment to Financing Agreement, the
Participation Agreement, the CIT Financing Agreement or any of the transactions
contemplated hereby or thereby other than the Merger contemplated by the Merger
Agreement.
 
   
3.2
  Interpretation. In connection with the interpretation of this Agreement and
all other documents, instruments, and agreements incidental hereto:

         
 
  (a)   The captions of this Agreement are for purposes of convenience only, and
shall not be used in construing the intent of the Lender and the Companies under
this Agreement.
 
       
 
  (b)   Nothing contained in this Agreement shall constitute a waiver of any
Event of Default or Default under the Financing Agreement or any of the other
Loan Documents, whether now existing or hereafter arising, or a waiver of any of
the Lender’s rights or remedies under any of the Loan Documents.

     
3.3
  Binding Agreement. This Agreement shall be binding upon the Companies and
their respective successors and assigns, and shall inure to the benefit of the
Lender and the Lender’s successors and assigns.
 
    3.4   Counterparts. This Agreement may be executed in separate counterparts
(including counterparts delivered by facsimile or e-mail), each of which when so
executed and delivered shall be an original, and both of which together shall
constitute one instrument.
 
    3.5   Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware.

[remainder of page left intentionally blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

         
 
  COMPANIES:
 
       
 
  AIRCRAFT INTERIOR DESIGN, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  BRICE MANUFACTURING COMPANY, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  TIMCO AVIATION SERVICES, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  TIMCO ENGINE CENTER, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  TIMCO ENGINEERED SYSTEMS, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance





--------------------------------------------------------------------------------



 



         
 
  TRIAD INTERNATIONAL MAINTENANCE CORPORATION
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVIATION SALES DISTRIBUTION SERVICES COMPANY
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVIATION SALES LEASING COMPANY
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVIATION SALES PROPERTY MANAGEMENT CORP.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVS/CAI, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVS/M-1, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance





--------------------------------------------------------------------------------



 



         
 
  AVS/M-2, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVS/M-3, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  AVSRE, L.P.
 
       
 
  By: Aviation Sales Property Management Corp.,
        its general partner
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  HYDROSCIENCE, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       
 
  TMAS/ASI, INC.
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance





--------------------------------------------------------------------------------



 



         
 
  WHITEHALL CORPORATION
 
       
 
  By:   /s/ Kevin Carter 
 
       
 
      Name: Kevin Carter
Title: Senior Vice President — Finance
 
       





--------------------------------------------------------------------------------



 



             
 
  LENDER:
 
           
 
  LJH, LTD.
 
           
 
  By:   DLH Management, L.L.C.,
its general partner
 
           
 
      By:   /s/ Lacy Harber 
 
           
 
          Lacy Harber, President

